DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the Remarks of The 12/29/2020, claims 1, 5, 7, 8, 10-12, 14, 16 and 17 have been amended. The title has been amended, hence the previous objection to specification has been withdrawn. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention was made as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (US 2016/0248123) in view of Yang (US 2016/0241051) further in view of Gray et al. (US 2015/0271873), (Hereinafter, Gray). 
With respect to claim 1, Barnett et al. (Hereinafter Barnett) discloses an electrical combination comprising: a battery connector (Fig. 1, 50) including a housing with a support portion for a battery pack, and a circuit supported by the housing (Fig. 3, 121; Fig. 31 circuitry), the circuit including a universal serial bus (USB)(Para. # 0024; 0126) input terminal connectable to a USB cable for receiving power (Fig. 1, 28 and Fig. 23, 410), a charging terminal connectable to a pack terminal of the battery pack (Fig. 1, 28/50 charging element and battery pack; Para. #, 0061), an output terminal that includes at (Para. # 0024: electrical connector includes at least one a USB and a micro USB port), wherein the output terminal is configured to output power from the battery pack to a powered device electrically connected to the output terminal (Para. # 0054, 0056 and 0058: input to battery pack, and output from pack to devices, such as power tool, etc.), and a battery charging portion operable to receive power from the USB input terminal and to output a charging current to the charging terminal to charge the battery pack (Para. # 0054, 0061 and 0065; Fig. 1, charger 28). 

    PNG
    media_image1.png
    706
    877
    media_image1.png
    Greyscale

BARNETT, however, does not expressly disclose a battery charger system or a battery charger. 
 Yang discloses, on the other hand, battery charger for charging/discharging battery packs (see battery charge circuit of Figs. 4/5 with controlling units 160/176 controlling charge/discharge of a battery unit 100). 
BARNETT and Yang are analogous art because they are from the same field of endeavor namely battery charger and battery pack charge/discharge controlling system. 
 it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have provided battery pack with battery controlling circuitry or module of figure 4/5 to the battery pack/charger of BARNETT in view of the teachings of Yang.
The motivation for doing so would have been obvious in view of the teachings of Yang that providing a battery charge control mechanism that regulates the charge and discharge of the battery with an added feature of protection unit 170, with transistor switches 130/120, help protect the charger or charging system from overheating or depleting due to overcharge or discharge scenario, which efficiently help the health of the battery and use for extended periods (Para. #s 0057-0061).
But, both reference do not expressly disclose a DC or USB power output port wherein configured to output power from the battery pack to a powered device.
Gray, reference, however, discloses the DC or USB power output port wherein the output terminal is configured to output power from the battery pack to a powered device electrically connected to the output terminal (Para. # 0071).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modify battery pack to include output USB connector battery pack/charger of BARNETT and Yang further in view of the teachings of Gray that the USB type connector port, such as 337 of paragraph 0071 used for effectively communicating with and charging other devices with a USB cable connection capability, such as to power tool, digital media player, etc. 



With respect to claims 2 and  11, the combined references of Barnett, Yang and Gray disclose the electrical combination as described above, Barnett further discloses comprising the battery pack, the battery pack being removably coupled to the housing (See Fig. 3, battery pack 150 and housing 101). 
With respect to claims 3, 12 and 20, the combined references of Barnett, Yang and Gray disclose the electrical combination as described above, Barnett further discloses wherein the battery connector includes a receptacle configured to receive a tower portion of the battery pack (See Fig. 1, 50); and Gary further discloses a garment body with a heating system to keep/maintain temperature of the garment as required (Para. # 0053: the heated jacket or garment is capable of maintain a temperature lower or higher than 110 degree F). 
With respect to claims 4 and 13, the combined references of Barnett, Yang and Gray disclose the electrical combination as described above, Barnett further discloses wherein the battery pack is a power tool battery pack (Fig. 1, BP 50 for many power tools 20-28/300). 
With respect to claims 5, 7, 9, 14, 16 and 18, the combined references of Barnett, Yang and Gray disclose the electrical combination as described above, Barnett further discloses wherein the circuit further includes an electronic controller operable (Para. # 0137) to determine a power input received by the USB input terminal (Para. # 0129), in response to determining that a first power input is received by USB the input terminal, control the battery charging portion to operate at a first charging rate (Para. # 0041), and in response to determining that a second power input is received by the USB input (Para. # 0138).
With respect to claims 6, 8, 15 and 17, the combined references of Barnett, Yang and Gray disclose the electrical combination as described above, Barnett further discloses wherein the first power input is provided by a direct current (DC) source with a first voltage, and the second power input is provided by an alternating current (AC) source with a second voltage that is higher than the first voltage, the first charging rate being lower than the second charging rate (See Para. # 0140-0142). 
With respect to claim 10, Barnett discloses an electrical combination comprising: a battery connector (Fig. 1, 50) including a housing with a support portion for a battery pack, and a circuit supported by the housing (Fig. 3, 121; Fig. 31 circuitry), the circuit including a universal serial bus (USB)(Para. # 0024) input terminal connectable to a USB cable for receiving power (Fig. 1, 28 and Fig. 23, 410), a charging terminal connectable to a pack terminal of the battery pack (Fig. 1, 28/50 charging element and battery pack; Para. #, 0061), an output terminal that includes at least one of a direct current (DC) output port or a USB power output port (Para. # 0024), wherein the output terminal is configured to output power from the battery pack to a powered device electrically connected to the output terminal (Para. # 0054, 0056 and 0058: input to battery pack, and output from pack to devices, such as power tool, etc.), and a battery charging portion operable to receive power from the USB input terminal and to output a charging current to the charging terminal to charge the battery pack (Para. # 0054, 0061 and 0065; Fig. 1, charger 28), electrically connecting an output terminal that includes at least one of a direct current (DC) output port or a USB power output port to a powered device (Para. # 0024); and outputting, with (Para. # 0054, 0056 and 0058: input to battery pack, and output from pack to devices, such as power tool, etc.). 

    PNG
    media_image1.png
    706
    877
    media_image1.png
    Greyscale

BARNETT, however, does not expressly disclose a battery charger system or a battery charger. 
 Yang discloses, on the other hand, battery charger for charging/discharging battery packs (see battery charge circuit of Figs. 4 /5 with controlling units 160/176 controlling charge/discharge of a battery unit 100). 
BARNETT and Yang are analogous art because they are from the same field of endeavor namely battery charger and battery pack charge/discharge controlling system. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have provided battery pack with battery controlling circuitry or module of figure 4/5 to the battery pack/charger of BARNETT in view of the teachings of Yang.
(Para. #s 0057-0061).
But, both reference do not expressly disclose a DC or USB power output port wherein configured to output power from the battery pack to a powered device.
Gray, reference, however, discloses the DC or USB power output port wherein the output terminal is configured to output power from the battery pack to a powered device electrically connected to the output terminal (Para. # 0071).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modify battery pack to include output USB connector battery pack/charger of BARNETT and Yang further in view of the teachings of Gray that the USB type connector port, such as 337 of paragraph 0071 used for effectively communicating with and charging other devices with a USB cable connection capability, such as to power tool, digital media player, etc. 
With regard to claim 19, Barnett discloses an electrical combination comprising: a battery connector (Fig. 1, 50) separate from a powered device and including a housing (Para. # 0065, 0109: battery pack housing 100) with a support portion for a battery pack (Para. # 0122: top housing 101 and a support or bottom housing 110), and a circuit supported by the housing (Figs. 3-6; Para. # 0111 and 0123), the circuit including an input terminal connectable to a power source (Para. # 0060, 0111: pair of electrical connectors 123a and 123b), a charging terminal connectable to a pack terminal of the battery pack (Para. # 0061, 0113, 0126), an output terminal electrically connectable to the powered device and operable to output power from the battery pack to the powered device (Para. # 0113), and 6Application No. 15/943,768 Response to September 29, 2020 Non-Final Office Action Attorney Docket No. 066042-5547-US02 a battery charging portion operable to receive power from the input terminal and to output a charging current to the charging terminal to charge the battery pack (Para. # 0054, 0056 and 0058: input to battery pack, and output from pack to devices, such as power tool, etc.).
BARNETT, however, does not expressly disclose a battery charger system or a battery charger. 
 Yang discloses, on the other hand, battery charger for charging/discharging battery packs (see battery charge circuit of Figs. 4/5 with controlling units 160/176 controlling charge/discharge of a battery unit 100). 
BARNETT and Yang are analogous art because they are from the same field of endeavor namely battery charger and battery pack charge/discharge controlling system. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have provided battery pack with battery controlling circuitry or module of figure 4/5 to the battery pack/charger of BARNETT in view of the teachings of Yang.
The motivation for doing so would have been obvious in view of the teachings of Yang that providing a battery charge control mechanism that regulates the charge and discharge of the battery with an added feature of protection unit 170, with transistor switches 130/120, help protect the charger or charging system from overheating or (Para. #s 0057-0061).
But, both reference do not expressly disclose a DC or USB power output port wherein configured to output power from the battery pack to a powered device.
Gray, reference, however, discloses the DC or USB power output port wherein the output terminal is configured to output power from the battery pack to a powered device electrically connected to the output terminal (Para. # 0071).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modify battery pack to include output USB connector battery pack/charger of BARNETT and Yang further in view of the teachings of Gray that the USB type connector port, such as 337 of paragraph 0071 used for effectively communicating with and charging other devices with a USB cable connection capability, such as to power tool, digital media player, etc. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859